Exhibit 10.31

 

LOGO [g623698g1112235129781.jpg]

July 27, 2018

Stephen Tulipano

Dear Steve:

This letter (the “Agreement”) confirms the agreement between you and Aldeyra
Therapeutics, Inc. (the “Company”) regarding the termination of your employment
with the Company.

1.    Termination Date. Your employment with the Company will terminate on
July 27, 2018 (the “Termination Date”). On or prior to the Termination Date, you
and the Company shall execute the Consulting Agreement attached hereto as
Exhibit A.

2.    Salary and Vacation Pay. On the Termination Date, the Company will pay you
$17,938.52, less all applicable withholdings. This amount represents all of your
salary earned through the Termination Date and all of your accrued but unused
vacation time or PTO. You acknowledge that the only payments and benefits that
you are entitled to receive from the Company in the future are those specified
in this Agreement.

3.    Severance Pay. Subject to you not revoking this Agreement as set forth in
Section 16 below and in accordance with your offer letter, dated as of June 13,
2014 (the “Offer Letter”), the Company will on the first payroll date following
the Effective Date: (i) commence paying you your current base salary for nine
months in accordance with the Company’s standard payroll procedures, and
(ii) will make a lump sum cash payment to you equal to $124,704 (which
represents your target bonus for 2018), each less all applicable withholdings.
If you breach any provision of this Agreement, you understand that no additional
severance payments will be made.

4.    COBRA Premiums. You will receive information about your right to continue
your group health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) after the Termination Date. In order to continue
your coverage, you must file the required election form. Subject to you electing
COBRA continuation coverage and you not revoking this Agreement as set forth in
Section 16 below, the Company shall pay you an amount equal to the Company share
of group health plan monthly premiums until the earlier of (i) 9 months after
the Termination Date or (ii) the date you become eligible for substantially
equivalent health care coverage in connection with new employment or
self-employment. Any such payments shall be reported as wages and subject to tax
withholding.

5.    Option. On July 21, 2014, the Company granted you an option to purchase
67,642 shares of its Common Stock (the “2014 Option”) under the Company’s 2013
Equity Incentive Plan (the “Plan”). As of the Termination Date, you will be
vested in all of the shares that are subject to the 2014 Option. Additionally,
you were granted the following options under the Plan: on June 3, 2015, an
option to purchase 25,000 shares of its Common Stock (the “2015 Option”); on
March 16, 2016, an option to purchase 30,000 shares of its Common Stock

 

1



--------------------------------------------------------------------------------

July 27, 2018

Page 2

 

(the “2016 Option”); on March 3, 2017, an option to purchase 220,980 shares of
its Common Stock (the “2017 Option”); on March 6, 2018, an option to purchase
125,670 shares of its Common Stock (the “2018 Option” and collectively, with the
2015 Option, the 2016 Option and the 2017 Option, the “Options”). As of the
Termination Date, you will be vested in 21,875 of the shares that are subject to
the 2015 Option; 18,750 of the shares that are subject to the 2016 Option;
82,868 of the shares that are subject to the 2017 Option; and 18,327 of the
shares that are subject to the 2018 Option. Each of the 2014 Option, the 2015
Option, the 2016 Option, the 2017 Option and the 2018 Option will be subject to
the terms and conditions applicable to options granted under the Plan, as
described in the Plan and the applicable Stock Option Agreement. The Options
shall continue to vest pursuant to the terms and conditions of the Consulting
Agreement. You acknowledge and agree that you have no rights to the Company’s
capital stock except as described in this Section 5.

6.    Release of All Claims. In consideration for receiving the severance
benefits described above, to the fullest extent permitted by law, you waive,
release and promise never to assert any claims or causes of action, whether or
not now known, against the Company or its predecessors, successors or past or
present subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans (together, the
“Releasees”) with respect to any matter, including (without limitation) any
matter related to your employment with the Company or the termination of that
employment, including (without limitation) claims to attorneys’ fees or costs,
claims of wrongful discharge, constructive discharge, emotional distress,
defamation, invasion of privacy, fraud, breach of contract or breach of the
covenant of good faith and fair dealing and any claims of discrimination or
harassment based on sex, age, race, national origin, disability or any other
basis under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Americans
with Disabilities Act, Massachusetts G.L.c. 151B and all other state and federal
laws and regulations relating to employment. However, this release covers only
those claims that arose prior to the execution of this Agreement. Execution of
this Agreement does not bar any claim that arises hereafter, including (without
limitation) a claim for breach of this Agreement and does not bar any claim for
indemnification as set forth in the Indemnification Agreement between you and
the Company (the “Indemnification Agreement”).

7.    Exception. This Agreement does not (i) prohibit or restrict you from
communicating, providing relevant information to or otherwise cooperating with
the EEOC or any other governmental authority with responsibility for the
administration of fair employment practices laws regarding a possible violation
of such laws or responding to any inquiry from such authority, including an
inquiry about the existence of this Agreement or its underlying facts,
(ii) preclude the Employee from benefiting from class-wide injunctive relief
awarded in any fair employment practices case brought by any governmental
agency, provided such relief does not result in Employee’s receipt of any
monetary benefit or substantial equivalent thereof or (iii) responding to any
inquiry or investigation by any governmental agency or subdivision.

8.    Consideration Period. IN SIGNING THIS AGREEMENT, YOU ACKNOWLEDGE THAT:
(A) YOU HAVE READ AND UNDERSTAND THIS AGREEMENT AND YOU ARE HEREBY ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT, (B) YOU
HAVE SIGNED



--------------------------------------------------------------------------------

July 27, 2018

Page 3

 

THIS AGREEMENT VOLUNTARILY AND UNDERSTANDS THAT IT CONTAINS A FULL AND FINAL
RELEASE OF ALL CLAIMS, AS SET FORTH IN SECTION 6 AGAINST THE RELEASEES AS OF THE
EFFECTIVE DATE OF THIS AGREEMENT, INCLUDING ALL RIGHTS AND CLAIMS YOU HAVE OR
MAY HAVE UNDER ADEA; (C) YOU ARE NOT WAIVING ANY RIGHTS OR CLAIMS UNDER ADEA
THAT ARISE AFTER THE EFFECTIVE DATE OF THIS AGREEMENT; (D) YOU HAVE BEEN OFFERED
AT LEAST TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER THE MATTERS MEMORIALIZED IN
THIS AGREEMENT, AND (E) YOU WILL, BY EXECUTING THIS RELEASE AGREEMENT, RECEIVE
CONSIDERATION

9.    No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

10.    Other Agreements. At all times in the future, you will remain bound by
your Proprietary Information and Inventions Agreement with the Company that you
signed, a copy of which is attached as Exhibit B. You and the Company will also
remain bound by the Indemnification Agreement. Except as expressly provided in
this Agreement and the Consulting Agreement, this Agreement renders null and
void all prior agreements between you and the Company and constitutes the entire
agreement between you and the Company regarding the subject matter of this
Agreement. This Agreement may be modified only in a written document signed by
you and a duly authorized officer of the Company.

11.    Company Property. You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company.

12.    Confidentiality of Agreement. You agree that you will not disclose to
others the existence or terms of this Agreement, except that you may disclose
such information to your spouse, attorney or tax adviser if such individuals
agree that they will not disclose to others the existence or terms of this
Agreement.

13.    No Disparagement. You agree that you will never make any negative or
disparaging statements (orally or in writing) about the Company or its
stockholders, directors, officers, employees, products, services or business
practices, except as required by law.

14.    Severability. If any term of this Agreement is held to be invalid, void
or unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

15.    Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the Commonwealth of Massachusetts (other than its
choice-of-law provisions).



--------------------------------------------------------------------------------

July 27, 2018

Page 4

 

16.    Revocation Period. You may revoke this Agreement in writing at any time
during a period of seven (7) calendar days after the execution of this Agreement
by the Employee (the “Revocation Period”). This Agreement shall become effective
upon the expiration of the Revocation Period (the “Effective Date”); provided
that the Employee has not revoked this Agreement before such time.

17.    Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.

Please indicate your agreement with the above terms by signing below.

 

Very truly yours, Aldeyra Therapeutics, Inc. By:  

/s/ Todd Brady

  CEO

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

/s/ Stephen Tulipano

Signature of Stephen Tulipano Dated: July 27, 2018



--------------------------------------------------------------------------------

LOGO [g623698img01.jpg]

 

EXHIBIT A

CONSULTING AGREEMENT

 

Page 5



--------------------------------------------------------------------------------

LOGO [g623698img01.jpg]

 

EXHIBIT B

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

Page 6



--------------------------------------------------------------------------------

LOGO [g623698img01.jpg]

 

CONSULTING AGREEMENT

This Consulting Agreement (the Agreement), effective as of the date of the last
signature (the Effective Date), is entered into by Stephen Tulipano and ALDEYRA
THERAPEUTICS, INC., a Delaware corporation with a place of business at 131
Hartwell Avenue, Suite 320, Lexington, MA 02421, USA (Company). Consultant and
Company agree as follows:

1.    Services and Payment.

A.    ENGAGEMENT. COMPANY HEREBY ENGAGES CONSULTANT TO PROVIDE THE SERVICES
ASSIGNED BY COMPANY FROM TIME TO TIME (THE SERVICES), AND CONSULTANT ACCEPTS
SUCH ENGAGEMENT. THE COMPANY AND CONSULTANT HEREBY AGREE THAT PROVISION OF THE
SERVICES SHALL CONSTITUTE CONTINUOUS “SERVICE” FOR PURPOSES OF THE OPTIONS (AS
DEFINED ON SCHEDULE A). CONSULTANT AGREES TO USE BEST EFFORTS TO UNDERTAKE AND
PROMPTLY COMPLETE THE SERVICES IN ACCORDANCE WITH THE DESCRIPTIONS AND SCHEDULES
SPECIFIED THEREFOR. CONSULTANT WILL REPORT TO JOSHUA REED, THE CHIEF FINANCIAL
OFFICER OF THE COMPANY.

B.    FEES AND EXPENSES. AS THE ONLY CONSIDERATION DUE CONSULTANT REGARDING THE
SUBJECT MATTER OF THIS AGREEMENT, CONSULTANT WILL CONTINUE TO VEST IN THE
OPTIONS. SUBJECT TO REASONABLE DOCUMENTATION, COMPANY SHALL REIMBURSE CONSULTANT
FOR ITS OUT-OF-POCKET EXPENSES REASONABLY INCURRED IN PROVIDING THE SERVICES;
PROVIDED, THAT INDIVIDUAL EXPENSES IN EXCESS OF $250 MUST BE APPROVED IN ADVANCE
IN WRITING BY COMPANY. PROMPTLY AFTER EXECUTION OF THIS AGREEMENT, CONSULTANT
SHALL DELIVER TO COMPANY A PROPERLY COMPLETED AND DULY EXECUTED DEPARTMENT OF
THE TREASURY IRS FORM W-9 OR, IF CONSULTANT IS A NON-U.S. PERSON, A DEPARTMENT
OF THE TREASURY IRS FORM W-8BEN (OR OTHER APPROPRIATE FORM W-8).

2.    Intellectual Property.

a.    Inventions Assignment. Company owns all right, title and interest
(including patent rights, copyright rights, trade secret rights, trademark
rights, sui generis database rights and all other intellectual and industrial
property rights of any sort throughout the world) relating to any and all
inventions (whether or not patentable), technologies, works of authorship,
software, designs, know-how, ideas, data and other information and work products
that are made, conceived, reduced to practice or obtained, in whole or in part,
by Consultant, and that arise out of the Services or that are based on or
otherwise reflect any Proprietary Information (as defined below) (collectively,
Inventions). Consultant will promptly provide and fully disclose all Inventions
to Company. All Inventions are works made for hire to the extent allowed by law
and, in addition, Consultant agrees to make and does hereby make all assignments
necessary to accomplish the foregoing ownership. Consultant shall assist
Company, at Company’s expense, to further evidence, confirm, record and perfect
such assignments, and to perfect, obtain, maintain, enforce, and defend any
rights assigned. Consultant hereby irrevocably designates and appoints Company
and its officers as its agents and attorneys-in-fact (coupled with an interest),
with full power of substitution, to act for and in Consultant’s behalf to
execute and file any document and to do all other lawfully permitted acts to
further the foregoing with the same legal force and effect as if executed by
Consultant.

b.    Confidentiality. Consultant agrees that all Inventions and all other
financial, business, legal and technical information (including, without
limitation, the identity of and information relating to customers, prospects,
vendors, affiliates and employees) that Consultant develops, learns or obtains
in connection with the Services, or that are received by or for Company in
confidence, constitute Proprietary Information. Consultant will hold in strict
confidence, and exercise all reasonable precautions to prevent unauthorized
access to, and not disclose or, except in performing the Services, use any
Proprietary Information. However, Proprietary Information will not include
information that Consultant can document is or becomes readily publicly
available without restriction through no fault of Consultant. Upon termination
and at Company’s request at any other time, Consultant will promptly return to
Company all materials and copies containing or embodying Proprietary
Information, except that Consultant may keep its personal copy of its
compensation records and this Agreement. Consultant also recognizes and agrees
that Consultant has no expectation of privacy with respect to Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages)
and that Consultant’s activity, and any files or messages, on or using any of
those systems may be monitored at any time without notice.

 

Page 7



--------------------------------------------------------------------------------

LOGO [g623698img01.jpg]

 

c.    Restrictions. As additional protection for the Proprietary Information,
Consultant agrees that during the period over which it is (or is supposed to be)
providing Services (i) and for 1 year thereafter, Consultant will not encourage
or solicit any employee, contractor or consultant of Company to leave Company
for any reason, or service or solicit the business or patronage of any of
Company’s customers, suppliers or prospects for the benefit of Consultant or any
other person, or divert, entice or otherwise take away from Company the business
or patronage of any customer, supplier or prospect, (ii) Consultant will not (in
any capacity) engage in any activity that is in any way competitive with the
business or demonstrably anticipated business of Company and (iii) Consultant
will not (in any capacity) assist any other person or organization in competing
or preparing to compete with any business or demonstrably anticipated business
of Company. Consultant understands that the restrictions set forth in this
Section 2(c) are intended to protect Company’s interest in its proprietary
information and established relationships and goodwill with employees and
business partners, and Consultant agrees that such restrictions are reasonable
and appropriate for this purpose.

d.    Moral Rights. To the extent allowed by law, Section 2(a) and any license
to Company hereunder includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as moral
rights, artist’s rights, droit moral or the like. To the extent any of the
foregoing is ineffective under applicable law, Consultant hereby provides any
and all ratification and consents necessary to accomplish the purposes of the
foregoing to the extent possible. Consultant will confirm any such ratification
and consents from time to time as requested by Company. Consultant will obtain
the foregoing ratification, consents and authorizations, for Company’s exclusive
benefit, from each person who provides any Services hereunder.

e.    License. If any part of the Services or Inventions is based on,
incorporates or is an improvement or derivative of, or cannot be reasonably and
fully made, used, reproduced, modified, distributed or otherwise exploited,
without using or violating any technology or intellectual property right owned
by Consultant (or any third party) and not assigned hereunder (Licensed Rights),
then Consultant hereby grants and agrees to grant to Company and its affiliates,
successors and assigns a nonexclusive, perpetual, irrevocable, worldwide,
royalty-free, sublicensable right and license to exploit and exercise all such
Licensed Rights in support of Company’s exercise or exploitation of the
Services, Inventions or other work performed hereunder (including any
modifications, improvements and derivatives). Consultant agrees not to use or
disclose any Licensed Rights for which it is not fully authorized to grant the
foregoing license.

3.    WARRANTY. Consultant represents and warrants that: (a) the Services will
be performed in a professional and workmanlike manner; (b) none of the Services
or any part of this Agreement is or will be inconsistent with any obligation
Consultant may have to others; (c) all work under this Agreement shall be
Consultant’s original work and none of the Services or Inventions or any
development, use, production, distribution or exploitation thereof will
infringe, misappropriate or violate any intellectual property or other right of
any person or entity (including, without limitation, Consultant itself);
(d) Consultant has the full right to provide Company with the assignments and
rights provided for herein; and (e) Consultant will not disclose to Company or
use for its benefit any trade secret or proprietary or confidential information
of any third party.

4.    Term and Termination. THIS AGREEMENT COMMENCES ON THE EFFECTIVE DATE AND
WILL REMAIN IN EFFECT UNTIL JULY 30, 2019 (THE “INITIAL TERMINATION DATE”), OR
LONGER IF MUTUALLY AGREED BY THE PARTIES IN WRITING. IF COMPANY BREACHES A
MATERIAL PROVISION OF THIS AGREEMENT, CONSULTANT MAY TERMINATE THIS AGREEMENT
UPON 30 DAYS WRITTEN NOTICE, UNLESS THE BREACH IS CURED WITHIN THAT PERIOD.
COMPANY MAY TERMINATE THIS AGREEMENT AT ANY TIME, WITH OR WITHOUT CAUSE, UPON
WRITTEN NOTICE. IF PRIOR TO THE INITIAL TERMINATION, (I) THE COMPANY TERMINATES
WITHOUT CAUSE OR (II) THE COMPANY IS SUBJECT TO A CHANGE IN CONTROL (AS DEFINED
IN SCHEDULE A), CONSULTANT SHALL VEST IN SUCH NUMBER OF SHARES SUBJECT TO THE
OPTIONS WHICH HE WOULD HAVE VESTED THROUGH THE INITIAL TERMINATION DATE.
SECTIONS 2 THROUGH 5 (INCLUSIVE) OF THIS AGREEMENT, AND ANY REMEDIES FOR BREACH
OF THIS AGREEMENT, SHALL SURVIVE ANY TERMINATION OR EXPIRATION.

 

Page 8



--------------------------------------------------------------------------------

LOGO [g623698img01.jpg]

 

5.    General Provisions.

A.    RELATIONSHIP. NOTWITHSTANDING ANY PROVISION HEREOF, FOR ALL PURPOSES OF
THIS AGREEMENT EACH PARTY SHALL BE AND ACT AS AN INDEPENDENT CONTRACTOR AND NOT
AS PARTNER, JOINT VENTURER, EMPLOYER, EMPLOYEE OR AGENT OF THE OTHER AND SHALL
NOT BIND NOR ATTEMPT TO BIND THE OTHER TO ANY CONTRACT. CONSULTANT IS AN
INDEPENDENT CONTRACTOR AND IS SOLELY RESPONSIBLE FOR ALL TAXES, WITHHOLDINGS,
AND OTHER STATUTORY OR CONTRACTUAL OBLIGATIONS OF ANY SORT, INCLUDING, BUT NOT
LIMITED TO, WORKERS’ COMPENSATION INSURANCE. CONSULTANT AGREES TO DEFEND,
INDEMNIFY AND HOLD COMPANY HARMLESS FROM ANY AND ALL CLAIMS, DAMAGES,
LIABILITIES, LOSSES, ATTORNEYS’ FEES AND EXPENSES ON ACCOUNT OF (A) AN ALLEGED
FAILURE BY CONSULTANT TO SATISFY ANY SUCH OBLIGATIONS OR ANY OTHER OBLIGATION
(UNDER THIS AGREEMENT OR OTHERWISE) OR (B) ANY OTHER ACTION OR INACTION OF
CONSULTANT. IF CONSULTANT IS A CORPORATION OR OTHER ENTITY, IT WILL ENSURE THAT
ITS EMPLOYEES AND AGENTS ARE BOUND IN WRITING TO CONSULTANT’S OBLIGATIONS UNDER
THIS AGREEMENT.

b.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
its conflicts of law provisions. Exclusive jurisdiction and venue for any action
arising under this Agreement is in the federal and state courts located in
Massachusetts, and both parties hereby consent to such jurisdiction and venue
for this purpose. In any action or proceeding to enforce this Agreement, the
prevailing party will be entitled to recover from the other party its costs and
expenses (including reasonable attorneys’ fees) incurred in connection with such
action or proceeding and enforcing any judgment or order obtained.

c.    Remedies. Consultant acknowledges and agrees that in the event of any
breach or threatened breach of Section 2 or 3, Company will suffer irreparable
damage for which it will have no adequate remedy at law. Accordingly, Company
shall be entitled to injunctive and other equitable remedies to prevent or
restrain, temporarily or permanently, such breach or threatened breach, without
the necessity of proving actual damages or posting any bond or surety, in
addition to any other remedy that Company may have at law or in equity.

D.    NOTICE. ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER WILL BE
EFFECTIVE UPON RECEIPT AND SHALL BE GIVEN IN WRITING, IN ENGLISH AND DELIVERED
IN PERSON, VIA ESTABLISHED EXPRESS COURIER SERVICE (WITH CONFIRMATION OF
RECEIPT), CONFIRMED FACSIMILE OR REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO THE PARTIES AT THEIR RESPECTIVE ADDRESSES GIVEN
HEREIN OR AT SUCH OTHER ADDRESS DESIGNATED BY WRITTEN NOTICE.

E.    ASSIGNMENT. THIS AGREEMENT AND THE PERFORMANCE CONTEMPLATED HEREUNDER ARE
PERSONAL TO CONSULTANT AND CONSULTANT SHALL NOT HAVE THE RIGHT OR ABILITY TO
SUBCONTRACT, DELEGATE, ASSIGN OR OTHERWISE TRANSFER ANY RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF COMPANY. ANY ATTEMPT
TO DO OTHERWISE SHALL BE VOID AND OF NO EFFECT. COMPANY MAY TRANSFER THIS
AGREEMENT WITHOUT THE CONSENT OF CONSULTANT. THIS AGREEMENT WILL BE BINDING
UPON, AND INURE TO THE BENEFIT OF, THE SUCCESSORS, REPRESENTATIVES AND PERMITTED
ASSIGNS OF THE PARTIES.

f.    Miscellaneous. This Agreement (including any applicable Statements of
Work) constitutes the entire agreement, and supersedes all prior negotiations,
understandings or agreements (oral or written), between the parties concerning
the subject matter of this Agreement (and all past dealing or industry custom).
Headings are for convenience of reference only and shall in no way affect
interpretation of the Agreement. This Agreement may be executed in one or more
counterparts, each of which is an original, but taken together constituting one
and the same instrument. Execution of a facsimile copy (including PDF) shall
have the same force and effect as execution of an original, and a facsimile
signature shall be deemed an original and valid signature. No change, consent or
waiver to this Agreement will be effective unless in writing and signed by the
party against which enforcement is sought. The failure of a party to enforce its
rights under this Agreement at any time for any period will not be construed as
a waiver of such rights. Unless expressly provided otherwise, each right and
remedy in this Agreement is in addition to any other right or remedy, at law or
in equity, and the exercise of one right or remedy will not be deemed a waiver
of any other right or remedy. In the event that any provision of this Agreement
is determined to be illegal or unenforceable, that provision will be limited or
eliminated to the minimum extent necessary so that this Agreement will otherwise
remain in full force and effect and enforceable.

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement as an instrument under seal as of the Effective Date.

 

Page 9



--------------------------------------------------------------------------------

LOGO [g623698img01.jpg]

 

CONSULTANT By:  

/s/ Todd Brady

Name:   Todd Brady Title:   Chief Executive Officer ALDEYRA THERAPEUTICS, INC.
By:  

/s/ Stephen Tulipano

Name:   Stephen Tulipano Title:   Consultant

 

Page 10



--------------------------------------------------------------------------------

LOGO [g623698img01.jpg]

 

SCHEDULE A

During the term of this agreement, Consultant shall continue to vest in the
following options to purchase Common Stock of the Company (collectively, the
“Options”):

 

Grant Date

   Original
Type of
Grant      Exercise
Price      Shares
originally
subject to
Option      Vested as of
July 27, 2018      Unvested as
of July 27,
2018      Vesting
Schedule  

03/16/2016

     NSO      $ 4.59        19,975        16,850        3,125        (1 ) 

03/03/2017

     NSO      $ 5.10        220,980        82,867        138,113        (2 ) 

03/06/2018

     NSO      $ 8.60        125,670        15,708        109,962        (3 ) 

06/03/2015

     ISO      $ 7.85        10,751        7,626        3,125        (4 ) 

03/16/2016

     ISO      $ 4.59        10,025        1,900        8,125        (5 ) 

 

(1)

Option vests with respect to 416 shares on the monthly anniversary of the grant
date.

(2)

Option vests with respect to 4,604 shares on the monthly anniversary of the
grant date.

(3)

Option vests with respect to 2,618 shares on the monthly anniversary of the
grant date.

(4)

Option vests with respect to 224 shares on the monthly anniversary of the grant
date.

(5)

Option vests with respect to 209 shares on the monthly anniversary of the grant
date.

For purposes of this Agreement, “Change in Control” shall mean any of the
following has occurred:

1.    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then-outstanding
voting securities;

2.    The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

3.    The consummation of a merger or consolidation of the Company with or into
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or

4.    Individuals who are members of the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board of Directors of the Company over a period of 12 months;
provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
shall, for purposes of this Plan, be considered as a member of the Incumbent
Board.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. In addition, if a
Change in Control constitutes a payment event with respect to any award which
provides for

 

Page 11



--------------------------------------------------------------------------------

LOGO [g623698img01.jpg]

 

a deferral of compensation and is subject to Section 409A of the Internal
Revenue Code of 1986, as amended (“Code Section 409A”), then notwithstanding
anything to the contrary contained herein or applicable option agreement the
transaction with respect to such award must also constitute a “change in control
event” as defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent
required by Code Section 409A.

 

Page 12